 588324 NLRB No. 99DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel has excepted to some of the judge™s credi-bility findings. The Board™s established policy is not to overrule an
administrative law judge™s credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.In adopting the judge™s dismissal of the complaint™s allegation thatthe Respondent unlawfully discharged employee Janice Redmond,
we find record support for the Respondent™s contention that it relied
on objective considerations in determining that her performance was
unsatisfactory, and that it discharged her based on those objective
considerations.2146 NLRB 770 (1964).3Member Higgins would adopt the judge™s recommended dismis-sal of this allegation.4See Standard-Coosa-Thatcher, Carpet Yarn Division, 257 NLRB304 (1981), enfd. 691 F.2d 1133 (4th Cir. 1982) (compliance with
Johnnie™s Poultry safeguards constitutes ‚‚the minimum required todispel the potential for coercion™™ in instances of employer question-
ing of employees in anticipation of litigation).5See Honda of Hayward, 307 NLRB 340, 350 (1992) (Johnnie™sPoultry not applied in the narrow circumstances of an employer as-suring an employee that there was no need to lie in court).6Chairman Gould finds it unnecessary to pass on whether the Re-spondent™s Johnnie™s Poultry obligations would be excused even ifthe Respondent had given the assurances in earlier interviews con-
cerning the same subject.Jackson Rock Spring Stages, Inc. d/b/a Le Bus andInternational Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of
America, Local No. 222 and John Sather. Cases27ŒCAŒ13553 and 27ŒCAŒ13829September 30, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn March 21, 1997, Administrative Law JudgeClifford H. Anderson issued the attached decision. The
General Counsel filed exceptions and a supporting
brief, and the Respondent filed cross-exceptions and an
answering brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions only to the extent con-sistent with this Decision and Order.The judge found, inter alia, that the Respondent didnot violate Section 8(a)(1) of the Act when the Re-
spondent™s attorney, John Reiter, failed to give the req-
uisite Johnnie™s Poultry2assurances to employee RayMeadows when he interviewed Meadows during the
course of investigating the Union™s charge in this case.
The judge found that because Meadows had received
the standard assurances from Reiter on previous occa-
sions, and because Meadows had been perceived as an
ally of the Respondent in opposing the Union, the Re-
spondent™s failure to give the assurances constitutedunusual circumstances that excuse the Respondent™s
obligation to meet the Johnnie™s Poultry requirements.We disagree.3The Board in Johnnie™s Poultry established safe-guards designed to minimize the coercive impact of an
investigatory interview by an employer, while allowing
the employer to investigate facts concerning issues
raised in a complaint in preparation of its defense. The
Board stated that the employermust communicate to the employee the purpose ofthe questioning, assure him that no reprisals will
take place, and obtain his participation on a vol-
untary basis; the questioning must occur in a con-
text free from employer hostility to union organi-
zation and must not be itself coercive in nature,
and the questions must not exceed the necessities
of the legitimate purpose by prying into other
union matters, eliciting information concerning an
employee™s subjective state of mind, or otherwise
interfering with the statutory rights of employees.
When an employer transgresses the boundaries of
these safeguards, he loses the benefits of the
privilege. [146 NLRB at 775.]Although the Board has generally required strict appli-cation of the Johnnie™s Poultry safeguards,4the Boardhas also found that unusual settings and special cir-
cumstances may excuse or mitigate an employer™s fail-
ure to give the required assurances.5We find, contrary to the judge, that no such specialcircumstances are present in the instant case. Here,Reiter failed to give any assurances to Meadows when
questioning him about his knowledge of a statement by
the Respondent™s operations manager that employee
Janice Redmond would be discharged for possessing a
union letter. Although the record shows that Meadows
received such assurances in prior interviews, the Re-
spondent has not shown that those earlier interviews
were close in time to, and encompassed the same sub-
ject matter as, the instant questioning of Meadows.
Thus, the Respondent has not met its burden of show-
ing that special circumstances exist which would war-
rant excusing the Respondent from its obligations
under Johnnie™s Poultry.6Accordingly, we find that byquestioning employee Meadows in preparation for this
hearing and failing to give Meadows the requisite as-
surances the Respondent violated Section 8(a)(1) of the
Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Jack-
son Rock Springs Stages, Inc., d/b/a Le Bus, Salt LakeVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00588Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 589LE BUS1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2The transcript of the proceedings is lamentably replete with var-ious transcription errors which run throughout the record and signifi-
cantly muddle the participants™ words. No party has moved to cor-
rect the transcript. Any such motion would involve a very substantial
commitment of time to address every transcription error. While I
have considered issuing an order to show cause on my own motion
which would address the sorry state of the record, I have determined
it would not be appropriate in as much as transcription corrections
are not necessary to fully resolve the factual issues in contest. The
reader of the uncorrected record should be assured, however, that the
trial participants were far more intelligible and better spoken than
the official record of the proceedings suggests.3Where not otherwise noted, the findings here are based on theadmitted portions of the amended complaint, the stipulations or ad-
missions of counsel, and uncontested, credible testimonial or docu-
mentary evidence.City, Utah, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modified.1. Insert the following paragraph 1(d) and reletterthe subsequent paragraph.‚‚(d) Interrogating employees about events that arethe subject of unfair labor practice proceedings.™™2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
threaten our employees with dis-charge, if they are discovered possessing or discussing
union literature.WEWILLNOT
threaten employees with discharge, ifthey select the Union as their bargaining representa-
tive.WEWILLNOT
interrogate our employees concerningtheir union activities and sentiments.WEWILLNOT
interrogate our employees aboutevents that are the subject of unfair labor practice pro-
ceedings.WEWILLNOT
in any like or related mannerinterefere with restrain or coerce employees in the ex-
ercise of the rights guaranteed them by Section 7 of
the National Labor Relations Act.ROCKSPRINGSSTAGES, INC. D/B/ALEBUSA.E. Ruibal 
and Patrick R. Scully, Esqs., for the GeneralCounsel.Barbara A. Thompson, Esq., Mountain States EmployersCouncil, Inc., of Denver, Colorado, for the Respondent.DECISIONSTATEMENTOFTHE
CASECLIFFORDH. ANDERSON, Administrative Law Judge. Thiscase was tried in Salt Lake City, Utah, on November 5Œ8,
1996. The consolidated cases arose as follows. The charge in
Case 27ŒCAŒ13553 was filed by International Brotherhood
of Teamsters, Local No. 222, AFLŒCIO1(the Union) againstJackson Rock Springs Stages, Inc. d/b/a Le Bus (the Re-
spondent or Le Bus) on January 10, 1995, and amended on
October 16 and 17, 1996. A complaint and notice of hearing
respecting that case was issued by the Regional Director for
Region 27 on February 28, 1995. The charge in Case 27ŒCAŒ13829 was filed by John Sather, an individual, on May16, 1996, against the Respondent. On September 27, 1995,
the Regional Director issued an order consolidating cases,
consolidated complaint and notice of hearing. Thereafter on
October 21, 1996, the Regional Director issued an amended
consolidated complaint and notice of hearing.The complaint, as further amended at the hearing, allegesin summary that during the period of November 1994
through February 1995, the Respondent, through its agents
John Sather, John Reiter, and Dennis Copyak made various
statements to employees violative of Section 8(a)(1) of the
National Labor Relations Act (the Act). It further alleges that
the Respondent discharged employee Janice Redmond in De-
cember 1994 in violation of Section 8(a)(3) and (1) of the
Act. Finally, the complaint alleges that the Respondent termi-
nated statutory Supervisor John Sather in April 1995, be-
cause he filed a charge with and/or gave testimony under the
Act in violation of Section 8(a)(4) and (1) of the Act. TheRespondent in its answer and at trial denied that it had vio-
lated the Act in any manner.On the entire record,2including my observation of the de-meanor of the witnesses, and helpful posthearing briefs filed
by the General Counsel and the Respondent, I make the fol-
lowingFINDINGSOF
FACT3I. JURISDICTIONAt all times material, Rock Springs/Jackson Bus Linesd/b/a Le Bus, has been a Utah state corporation with an of-
fice and place of business in Salt Lake City, Utah, where it
has been engaged in the business of chartering passenger
buses. The Respondent annually, in conducting its business,
both purchases and receives goods, materials, and services
from outside the State of Utah, and sells and ships goods,
materials, and services beyond the State of Utah in each case
of a value in excess of $50,000 and, further, derives annual
revenues in excess of $250,000.The Respondent admits and I find that it is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.II. LABORORGANIZATION
The Union is a labor organization within the meaning ofSection 2(5) of the Act.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00589Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The events involved occurred in the second half of 1994 and thefirst half of 1995. References to dates without citation to a particular
year refer to this period.5When asked: ‚‚Who was your supervisor at Le Bus,™™ former em-ployee Leto answered: ‚‚My dispatcher was Ray Meadows and John
Sather was my supervisor.™™6Redmond had signed a union authorization card earlier that sum-mer, but was not an active union supporter or involved in soliciting
other employees.III. THEALLEGEDUNFAIRLABORPRACTICES
4A. BackgroundThe Respondent commenced operations as a charter busoperator in Salt Lake City under the name Le Bus approxi-
mately 10 years ago and has grown to operate over 60 buses
at this location. The corporation is owned essentially entirely
in equal portions by Leann Copyak and James Zanetti, broth-
er and sister. Dennis Copyak, husband of Leann Copyak, at
all relevant times had been the general manager. Leann
Copyak has been at all relevant times the corporate secretary-
treasurer and chief financial officer of Le Bus and Zanetti
has been the corporate vice president.John Sather started with the Respondent soon after it com-menced its Salt Lake City operations as its director of oper-
ations. In about 1990 a readjustment involving a temporary
job shift occurred after which Sather testified:My duties and responsibilities at the time when I cameback was a full reign of doing the hiring and the firing.
The running of the office and the coordination of the
shop. The mechanics, the drivers and it was also mar-
keting and sales.Sather held his title and exercised his described responsibil-ities until the events in controversy. There is no dispute that
he was, at all material times, a supervisor within the meaning
of Section 2(11) of the Act.Ray Meadows at relevant times was the main dispatcher.He testified his main duties were ‚‚[t]o assign the equipment
with particular trips and drivers to the equipment.™™ He also
testified that he was a participant in meetings with the Re-
spondent™s labor counsel, John Reiter, during the preelection
period, wherein the participants, including Sather, Dennis
Copyak, and Ray Welch, were told they were considered
management and received instruction on ‚‚how we were to
conduct ourselves in front of employees.™™5Maurice Ray Welch, father-in-law of Ray Meadows, hadbeen for many years the director of sales with additional du-
ties in training drivers and assisting in various office duties
and responsibilities. When asked to describe the management
hierarchy in December 1994, Welch testified: ‚‚Well, it
would be Dennis Copyak as general manager; John Sather as
operations manager; myself as sort of director of sales; Terry
Sorensen was like office manager.™™Mel Sarraf was a driver with occasional office responsibil-ities with Le Bus until he left its employ in May 1996. Jan-
ice Redmond worked for Le Bus from August 1994 until Oc-
tober 1995 as a part-time dispatcher. She was appointed of-fice manager on or about October 28, 1994, and served in
that position until her discharge on December 7, 1994.The Le Bus operation employees have never been rep-resented by a labor organization. It is apparent, however, that
from time to time some of the employees considered union
representation and an employee organizing campaign was un-
dertaken by the Union in 1994 and was well underway bythe fall of that year. The Union filed a representation petitiondocketed as Case 27ŒRCŒ7522 on December 12, 1994. An
election was conducted on January 31, 1995, and, in the ab-
sence of determinative challenges or objections, the Regional
Director certified on February 15, 1995, that the Union had
not received a majority of ballots cast.B. EventsThe instant case is unusual in that several witnesses gavediffering versions of events over time, and the parties ad-
vanced aspects of the timing of the witnesses™ versions of
events in arguing witness credibility. Accordingly, the timing
and sequence of the witnesses™ versions of events is recited
here as well as the events in controversy themselves.1. Events relevant to Janice RedmondThe Respondent for many years had had as its office man-ager, Ted Sorensen, who in addition to other duties was in-
volved in handling business record management and prepara-
tion such as invoicing until his departure from the Company
in February 1994. He was replaced as office manager by Ed-
ward Brophy, a busdriver up to that time, who in turn re-
signed in the latter part of October 1994. Janice Redmond
was given the position on October 28, 1994. Her duties in-
cluded invoicing.Copyak, his wife, and office employee Sharlynne Chrysler,who quit her employ with the Respondent on March 20,
1995, testified that Redmond, even given her unfamiliarity
with the invoicing task and the existence of a backlog which
had accrued during Brophy™s term of office, did not pick up
the task quickly and was not demonstrating satisfactory
progress in learning her work. Copyak testified he had spo-
ken to Redmond on various occasions about her need to bet-
ter master the task and that Chrysler and Copyak tried to as-
sist. Nevertheless, his anxiety and dissatisfaction grew con-
cerning Redmond™s apparent inability to master this impor-
tant business task.Dennis Copyak testified that in the fall of 1995, formeremployee Sorensen contacted him seeking reemployment and
that he had told Sorensen he had no position for him. On or
about December 1, however, Dennis Copyak testified that he
was sufficiently concerned about Redmond™s performance
and that he contacted Sorensen and told him he might have
a position for him. Leann Copyak placed her initial conversa-
tion with her husband and Sorensen concerning his becoming
the office manager on November 25, 1994. She testified that
she had a very high opinion of Sorensen™s record keeping
and invoice preparation and processing skills and was not
satisfied with Redmond™s performance. In consequence she
pressed her husband numerous timesŠshe estimated 10Šinthe following days to replace Redmond with Sorensen.
Sorensen did not testify.On or about November 26 or 27, 1994, Redmond receiveda letter to all employees of the Respondent from the Union.6The letter on union letterhead was headed in large letters:
‚‚A Special Meeting for Le Bus Employees™™ and went on
to announce November 29, 1994 meetings at 11 a.m. and 7
p.m. at the union hall for all Le Bus employees. She keptVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00590Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 591LE BUS7There is no doubt that the letter was the Union™s demand for rec-ognition and announcement that a petition seeking representation
was to be filed.it in her briefcase for a few days and had occasion to takeit out and make a humorous reference to it on November 29
while in the office. She testified:I had the letter in my hand and I made a kind of alaughing comment to John [Sather], I said maybe we
should go to this meeting and organize the office. You
know, maybe we would get along better. And I said
you guys can™t go because you can™t drive a bus. And
I laughed, you know, giving them a hard time about
their ability to drive a bus. And Sather at that time said
to put it away or I would be fired. And then I said oh,
come on, you know this is just a letter. And John said,
he said, I™m serious he said put it away. Because Den-
nis, if Zenetti would find out, he said Zenetti, finds out
that you have it you would be fired. Ray Meadows
came real close to me, a closer position, and he said,
get rid of the letter or you will be fired. And I said are
you guys serious. John said I™m serious get rid of the
letter or you™ll be fired. So I folded the letter up and
I put it in my back pocket of my jeans and I went back
to my office.Sather and Meadows corroborated this conversation at thehearing but, as noted infra, reported the events to others in-
consistently.John Sather testified that a day or two after this event, hereported to Dennis Copyak:At that time I went in and we confirmed to Dennis, yesthere is going to be a Union vote and there is a Union
meeting. Copyak at that time if I had the letter and I
said no at that time I did not have the letter. And he
asked me if I could obtain a copy of the letter and told
him I would try. I was not able to make a copy of the
letter. He asked me what the letter said and I said it
was a letter of intent for the employees to come to a
Union meeting.Sather testified he had reported to Copyak some weeks ear-lier that the Union was in contact with employees. Later in
his direct testimony, when the General Counsel was directing
him to a meeting which occurred after Redmond™s termi-
nation, Sather seemingly referred back to the early December
conversation with Copyak:[B]ecause basically when he come out about the letter,he said, ‚‚Janice [Redmond] is history, I™ll have none
of those people around me,™™ when I made that state-
ment to him about Janice Redmond being behind it on
the Union.THOMPSON: Objection.JUDGEANDERSON: Do we have foundations as tothese, Counsel? Take him back through it.RUIBAL: It is my understanding that you™re having aconversation with Copyak on December 20th.THOMPSON: When?RUIBAL: December 20th. Was that your testimony?THEWITNESS: Well, just what you had said. WhenI told Dennis Copyak, along about December 2[nd] or
so, he had said that Janice Redmond would be history.
I don™t know if I stated that in my testimony, but that™s
what he had said.On cross-examination Sather testified:Q. Then how did you know Copyak and Zanettiwould fire her?A. Because when weŠI had discussed as Dennis[Copyak] verified in his thing, I had talked to him
about union cards being passed around previouslyŠQ. Yes.
A. Šand told him and he says, ‚‚Anybody startsunion around here, they™ll be history. I™ll sell the com-
pany first.™™Q. You didn™t testify to that, Sather. Is that whatyou™re testifying now, that that was what Copyak said?A. When we were talking about passing out cards,previous, two three weeks before.Copyak denied he had the described conversation with Satherconcerning either the Union™s organizing letter or Redmond™s
role in union activities. He specifically denied at any time
until after her termination ever having any knowledge of her
union activities, if any, or of her having received the Union™s
letter.On the morning of December 7, Redmond and Chryslerdealt by telephone with a customer who had expected to
have her group picked up earlier that morning by a Le Bus
bus. Redmond left the facility immediately and drove a bus
to the appropriate location. Dennis Copyak also became in-
volved in the telephone communication with this very irate
customer. The three Le Bus employees testified at length
about the events. While the versions of events were not uni-
form, it is clear, and I find, that Copyak was not happy with
the occurrence and assumed that Redmond™s role in the mat-
ter was not satisfactory and that she had falsely represented
to the customer that the bus that was to pick up the group
had broken down and, further, admitted her false statement
to the customer over the radio in a way that other busses and
non-Le Bus employees could hear the admission.Dennis Copyak testified that immediately following theseevents and before he had fully investigated the role Redmond
played in the events, he called Sorensen by telephone, ar-
ranged a meeting with him away from the office a short
while later, immediately thereafter met with Sorensen and
told him he could be put back to work as soon as the follow-
ing day. Copyak then returned to the facility and interviewed
Chrysler and Redmond about that morning™s events and, hav-
ing determined Redmond was at fault, terminated her.Redmond testified that on December 7, she delivered theday™s mail to Copyak noting that included with the other
mail was a registered letter from the Union.7She further re-called that she was called into Copyak™s office within an
hour to an hour and one-half after this conversation, and told
by him that based on the events of the morning and her fail-
ure to achieve satisfactory progress on the invoicing, she was
discharged. Sorensen was told by Copyak that evening by
telephone to come to work the next day and did so.Redmond testified that on December 16, 1994, at middayshe telephoned John Sather. She testified:VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00591Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
I said to John [Sather], ‚‚I thought you were going tocall me.™™ And he said, ‚‚I can™t talk to you. I™m not
allowed to talk to you.™™ He said, ‚‚I did not do this to
you.™™ And I said, ‚‚John, just answer me one ques-
tion.™™ I said, ‚‚[W]hat is this all about.™™ He said, ‚‚I
didn™t do this to you, Dennis [Copyak] is angry, I can™t
talk to you, I™ll lose my job if I talk to you.™™ I said
to him just answer one question for me. Does it have
anything to do with that letter that I got. You told me
I would be fired for it if they found out. And John said
yes and I said thank you John I wish you well and I
hung up.Sather testified that he had a meeting with Dennis Copyakon or about December 20 in which Copyak told him that
Redmond had filed a charge. Sather continued respecting
Copyak™s assertions:He told me, ‚‚John what he had said was John Reiterwas there that morning, he had simply said that remem-
ber this we never had this conversation about the letter,
you showing the letter or explaining to me that Janice
was there. If John Reiter asks then deny it.™™ So I said,
‚‚[O]kay, I™ve forgotten.™™Following the filing of the Union™s charge respectingRedmond™s discharge on January 10, 1995, Counsel John
Reiter, who was assisting the Respondent in the representa-
tion case, became involved in handling the charge for the
Respondent. He testified that in a conversation with the in-
vestigating Board agent, he learned that there was a question
concerning a union letter which reportedly had been in the
possession of Redmond and had been seen and commented
on in a threatening way by Sather. Reiter testified that after
receiving this information he telephoned Dennis Copyak and
questioned him about this purported circumstance. Copyak,
in Reiter™s recollection, professed ignorance of the matter,
but indicated that Sather was physically present in the office
and summoned him to the phone. Reiter testified that Sather
came to the phone, was asked about the matter and denied
having seen such a letter or threatening Redmond. Copyak
returned to the phone and, Reiter recalled:Dennis [Copyak] said, ‚‚[W]ell, I think that Ray Mead-ows was probably in the office at the same time when
that would have occurred.™™ He said, ‚‚[L]et me get
him.™™ And there was another brief pause on the tele-
phone of not more than really ten seconds. And Ray
Meadows came into the office.Q. Okay.A. And I asked him basically the same questions:Did he recall seeing such a letter, and did he recall
John [Sather] making such a threat.Reiter characterized the entire telephone exchange with thetwo as spontaneous and brief. He expressed uncertainty on
the question of whether he gave either Sather or Meadows
any assurances of any kind in the call. He testified to his
normal practice:Q. Okay. What is your protocol when you do an in-vestigation with an employer on an unfair practice
charge?A. I would normally advise them of the reason forthe interview, that it™s based upon an unfair labor prac-
tice charge, what that charge is. Then I would tell the
employee that is being interviewed that they don™t have
to participate in the interview if they don™t care to. That
if they decline, they will not be subject to any retalia-
tion. They can stop at any point in time. That if we
don™t like what we hear, they will not be retaliated
against.Q. Okay. Did you have that kind of discussion withany employee at Le Bus?A. With every employee that I™ve interviewed, I™vehad that discussion.Meadows testified at the hearing and provided two affida-vits to the Board during the investigation of the charges
under circumstances described, infra. In his February 22,
1995 Board affidavit, Meadows denied that he was present
during a conversation between Sather and Redmond concern-
ing a union letter. The affidavit also recited that he had spo-
ken on the telephone to Reiter and told him that he had not
heard Sather make comments to Redmond about a union let-
ter. The affidavit further asserts: ‚‚I do not recall [Reiter]
giving me any assurances about not having to talk to him or
that nothing would happen to me because of the answers that
I gave him.™™Meadows™ April 7, 1995 second or supplemental Board af-fidavit asserts in part:I was present during the conversation when Janiceshowed Sather the letter from the Teamsters. I heard
Sather tell Janice that she should not show the list to
Copyak because he would fire her if he thought she had
anything to do with the Union. Sather said that Janice
should put the letter away and make certain that
Copyak never found out about it.I did not report this statement in my first affidavitbecause Dennis Copyak told me that the incident with
Janice occurred a long time ago and that I did not re-
member anything about it or else. He said that in front
of Sather. On the day before I was to meet with theNLRB agent to give my first affidavit, I told Copyak
of the meeting. He again repeated that I did not remem-
ber the incident concerning Janice and the Union letter
or there would be hell to pay. He also said that it
would be in my best interest and in the best interest of
the company for me to restate what he had already told
the NLRB. He said he told the NLRB that Janice™s in-
competence caused me to have to do more work.This latter affidavit does not address his phone conversationwith Reiter.Meadows testified at the hearing that he had been presentwhen Sather spoke to Redmond, as set forth, supra. He also
recalled that he had been questioned about those events dur-
ing the Respondent™s investigation of the Union™s unfair
labor practice charge by Copyak on a few occasions and re-
called the phone interview with Reiter in Copyak™s presence.
Meadows recalled that he told Reiter that he had heard no
comments by Sather to Redmond respecting the letter.Meadows at the hearing recanted his assertions in his latteraffidavit that he had withheld his recollection of the Sather-
Redmond conversation from the Board agent at the urging ofVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00592Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 593LE BUS8The discharge was the subject of a charge against the Respondentfiled by the Union but found to be without merit.Copyak. He testified that at the time of the giving of the sec-ond affidavit he was hostile to Copyak and the Respondent
and simply fabricated the events to injure him. He also re-
called that it was Sather rather than Copyak who had sug-
gested to him that he fail to recall Sather™s remarks to
Redmond. He added:I do recall Sather coming out of Dennis™ office afterspeaking with Reiter. Then coming up to me in my of-
fice and said that he wanted to see me in his office.
And he made the comment to me that the best thing to
doŠthat they were really questioning him on the letter,
and the best thing to do is just don™t remember. The
less I remember, the better off things would go.Addressing the Reiter interrogation, Meadows testified:Q. During these conversations when Reiter waspresent, did he make any statements to you thatŠprior
to asking you questions about the union and/or
Redmond?A. I™m sorry?
Q. Did he make any statements to you before hestarted asking you questions?A. Every time I had spoke with Reiter, to the bestof my knowledge, he™s always told meŠhe always
reached some kind of spiel about that the testimonyŠ
that I don™t have to tell him anything, some kind ofŠQ. What has he told you, to the best of your recol-lection?A. That there wouldŠfor whatever, that I™m talkingto him voluntarily. That there would be no recourse
against anything that I told him. That ifŠI didn™t have
to talk to him if I didn™t choose to. That™s the gist of
it, I believe.Meadows did not, however, testify he had a specific, inde-pendent, recollection of being given such assurances by
Reiter in the telephone interview.Dennis Copyak testified that when he received a telephonecall from Reiter and learned of the allegations discussedabove, he called in Sather and, on the speaker phone within
Copyak™s hearing, Reiter asked Sather about a union flyer.
Sather denied knowledge of a union flyer. Copyak testified
this call was the first time he had heard about the existence
of a union document. Copyak continued:Q. What happened after Sather talked with JohnReiter.A. I told John Reiter thatŠI think there were otherpeople in the office at the time, let™s ask them. We
called Ray Meadows in. And at the same time this was
happening, I had just received the TIPS and things that
we were to do because of the election. This is the first
time I had ever gone through one of these things. And
I was really unaware of what I could say and what I
couldn™t say. And right on the top it says you can™t
promise, you can™t interrogate. And I told Ray Mead-
ows, because his name was on the list, that Ray, if you
don™t want to say anything, you don™t have to say any-
thing.Q. Okay.A. And John Reiter asked him the same question,and Ray shook his head and said he didn™t know any-
thing about it.2. The Union™s petition and subsequent eventsThe Union filed the petition in Case 27ŒRCŒ7522 on De-cember 12, 1994, and soon began conducting meetings with
employees. The Respondent retained the services of Counsel
John Reiter through the offices of Mountain States Employ-
ers Council, Inc. As part of his role in dealing with the peti-
tion, Reiter met with Dennis Copyak and others employees
of the Respondent.Frank Allen Leto was a busdriver for the Respondent fromlate 1993 to January 10, 1995, the date of his discharge.8Hetestified that within a day or two of December 10 in the mid-
afternoon, but in all events after the Union had sent its de-
mand letter to the Respondent, he was looking at the sched-
ule posted at the Respondent™s premises in the driver™s area
when Dennis Copyak approached and initiated a conversa-
tion. Leto testified:Copyak had asked me if I wanted to buy a fucking buscompany. And I said, ‚‚[W]ell, yeah if the price is
right.™™Q. Did he make any response to that?A. His reply to that was that he thought he shouldput a sign on one of the coaches that was in the shop
for repairs. Because the Union, all this Union shit was
just dragging on and causing to much of a hassle and
he should just sell everything that he had.Q. Was anything else said after that?
A. He asked me during that sentence he said, hecouldn™t understand why hell anybody would want a
Union in there anyhow.Q. And did you respond to that?
A. I told him well, if you really want to know whyI™ll be happy to tell you why. And proceeded to give
him my best estimation of why people wanted a Union.Dennis Copyak recalled the conversation differently. Hetestified that Frank Leto came into his office and said that
he liked working for Le Bus and asked what he could do
about the union issue. Copyak took Leto into the shop area
where he could smoke and, on arriving, was informed by the
shop foreman that one of the buses had ‚‚lost the engine™™Š
a matter involving very expensive repairs. In that context,
Copyak testified:And I made a comment, ohŠI was pretty devastated.And everything that was going on, and I turned to
Frank, because our discussion was about the union elec-
tion. And I says, Frank, sometimes the things around
thisŠaround a business and being a businessman are
insurmountable. I said, ‚‚[D]o you want to buy a bus
company.™™ Frank asked me how he could help. And I
says, ‚‚voice your opinion. Tell the other people. Talk
to the people.™™ And I said, ‚‚I again can™t tell you any-
thing. If you think that that™s what you want here, that™s
fine. I really think that Le Bus is a good place to work,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00593Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
and I™d like to see you stay here. And we have hadsome problems, but I think we resolved those problems
in the past.™™Leto denied that the conversation began in the office or thathe had approached Copyak to offer assistance in opposing
union representation.Ray Meadows™ April 7, 1995 affidavit recites, in part:About a week or so following Janice Redmond™s dis-charge, the Union began conducting Union meetings.
Copyak asked me if I was going to attend and I said
of course not. At that time I was very anti Union.
Copyak said that he could not retaliated [sic] against
me if I attended the meetings. He said he could not le-
gally ask me to spy on the Union meetings but he
wanted me to attend. He said the [sic] I could leave
early to go to the meeting and said that I could be his
eyes and ears at the Union meetings. He asked me to
keep him informed of who attended and I did that. I
made lists of who attended the meeting and gave those
lists to Copyak. I went to two or three meetings. I
know that there were other specific things I was to re-
member. One of the things Copyak wanted me to do
was to find out what the employees concerns were and
what the Union said it could do for them. Copyak
wanted to know what the union was promising if the
employees voted to be represented by it. After each
Meeting [sic] that I attended I met with Copyak and
gave him a list of who attended and what was said. He
asked me questions about which employees were unde-
cided, so that we could compare that information with
the list of employees that he had that he thought were
undecided. He called me into his office and question
[sic] me on various concerns of the employees during
the union meeting. Copyak called me into his office
and John Reiter was present and they read a list of em-
ployees and asked me how I thought each stood on the
Union issue. I answered that they were either for or
against or undecided. I thought Reiter was trying to
find out what the numbers were at that point in the
campaign.Meadows testified to a single meeting with both Reiterand Copyak addressing union meetings:The thing I recall doing is, I recall going into Dennis™office, asking him if they had any objection to me
going to a meeting that was being held later that
evening, I believe. Reiter then instructed Dennis to in-
struct me, which I thought was odd because I was
standing right there with him. But he instructed Dennis
to instruct me that he could not tell me to go, nor could
he tell me not to go. And so that™s how it was left. And
I also asked for permission, I believe, at that time, to
leave early so I could attend that meeting, because it
was interfering with the last couple hours of my work-
day.Meadows also recalled he received assurances from eitherCopyak or Reiter that there would be no retaliation for his
attending the meetings and that he was under no obligation
to report to management on the events. Meadows specificallyrecanted his affidavit respecting the allegations that Reiterand/or Copyak in this meeting said that he was to spy on
union meetings or report back to management respecting
them.Meadows testified in a general way concerning additionalconversations he had with Dennis Copyak, although specifi-
cally not with Reiter present, in which the union sentiments
of other employees were discussed. Meadows recalled that
on at least one occasion he asked Copyak if he could contact
a few employees who he believed were undecided.Reiter testified to a single conversation with Copyak andMeadows respecting union meetings or union supporters:It was either on the evening of the 4th or the 5th [ofJanuary 1995] in Copyak™s office. Or it may also have
been in the front office. Ray Meadows was still work-
ing, and he walked up and said, there™s a union meeting
tonight, and would you like to have me go to that meet-
ing and let you know what occurred. And when he said
that, I turned to Dennis and IŠI don™t know why I ac-
tually did this, but I said, Dennis, you cannot reQ.uest
that he go to a meeting, nor can you forbid him to do
that,. That™s his right, and his right alone. And you can-
not tell him that you want him to report back. If he
does come in and tell you something, he has the right
to do that. And you must resist any temptation to ask
any additional Q.uestions, should he tell you anything.Q. And again, who was present when you said this?A. Dennis, myself and Ray Meadows.
Q. Okay, and what, if anything, did Copyak do whenyou told him this?A. He sort of repeated most of what I said. But sinceI had said it in the presence of Meadows, I™m not sure
he repeated everything.He also testified to a later conversation with Meadows inwhich Meadows reported on his earlier communication with
the Board respecting this event and admitted, in Reiter™s
recollection, to having fabricated the affidavit version of
events respecting this single meeting. Reiter did not testify
about other meetings with Copyak and Meadows in which
the union sentiments of employees were discussed. Nor did
Dennis Copyak did testify about such events.3. Later eventsDennis Copyak testified that beginning in early 1995 andinto March, John Sather™s attendance and performance be-
came erratic and he came to doubt Sather™s word respecting
the work on the Respondent™s behalf he was undertaking
away from the premises. Copyak testified he had talked to
Sather respecting his growing unhappiness with Sather™s per-
formance in January and February, and that a major crisis
occurred in or about early March when he pursued the sub-
ject further. Copyak testified that he had checked with out-
side customers about Sather™s contacts with them and deter-
mined that Sather was not truthfully reporting his activities
or whereabouts. He confronted Sather about his ‚‚lies™™ on or
about the morning of March 8 in response to which Sather
told Copyak that he quit. Copyak testified he panicked inVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00594Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 595LE BUS9The Respondent™s business is both seasonal and subject to verybusy periods when transportation is supplied for corporate conven-
tions. A major convention was to be served by Le Bus in mid-March
and presented a significant press of business for management and
drivers. Copyak testified that Sather™s presence and participation
were necessary to make the convention go smoothly.contemplation of Sather™s absence in the coming few weeks,9followed Sather out of the building, attempted to makepeace, and ultimately went to lunch with Sather and reached
accommodation.Sather testified he spoke to Copyak in early middle Marchin his office telling him:I told Dennis that I was tired of the way he was wreck-ing peoples lives. And he asked me well, what do you
mean by that. And I said with Janice Redmond, I™m
thinking very seriously about testifying on her behalf
relating to work. He stood up and told me he had had
it with my shit, you™re fired and get the hell out of the
office.Sather testified the two reconciled later that day, but that im-mediately thereafter the previous closeness of the two endedand Dennis Copyak began a campaign to reduce Sather™s au-
thority and to end his employment. Copyak specifically de-
nied that Sather made any mention of Redmond, giving testi-
mony to the NLRB or any other state or Federal authority
in this conversation or at any other time prior to his receipt
of Cook™s letter as discussed, infra.Le Bus had contracted to provide transportation for an-other major convention in early April referred to in the
record as Nu Skin. On or about Friday, March 31, Meadows
and Copyak became involved in a dispute respecting
Copyak™s demand that Meadows forgo his plans to attend his
son™s baseball game in light of the press of business and
Meadows™ strong feeling that he should be allowed to attend.
Feelings ran hot and the dispute ended with Meadows leav-
ing the premises and not returning to work or initiating con-
tact with Le Bus until the events described infra.John Sather testified that he came into work on April 4and learned that Meadows had been terminated. Sather tele-
phoned the corporate vice president, James Zanetti, at his
Rock Springs office and complained of Dennis Copyak™s
management. Sather testified that Zanetti, in a hostile man-
ner, indicated Copyak was the boss, Copyak could do any-
thing he wanted to and that, were it up to Zanetti, they
would all be looking for new jobs. On that note the con-
versation ended. Zanetti did not testify.Sather testified that then he told employees Ray Welchand Mel Sarraf of the conversation and they went to a res-
taurant to discuss the situation. Meadows was contacted by
telephone and joined them. In Sather™s recollection they soon
agreed that they were tired of their working circumstances
and should discuss their situation with a lawyer. Sather made
an appointment with Counsel Stephen Cook and they agreed
to meet at the lawyer™s office at the appointed time. During
this series of events Sather experienced chest pains and re-
ported to a clinic where he was diagnosed as experiencing
a panic attack and counseled to go home, relax and avoid
stressful situations.Sather and the others met with Counsel Stephen Cook inthe afternoon of April 4. In that meeting Sather raised mat-ters of concern to the Board, and Cook told Sather that hewould arrange a meeting with an NLRB agent in a few days.
After this meeting with the lawyer, Sather testified he called
Dennis Copyak and told Copyak of his physical symptoms
and that he was under a doctor™s care and had been advised
to avoid stress and not to return to work. He further testified
that Copyak™s response and his reply was: ‚‚John what is this
bullshit going on with you and your attorney. And I said,
‚‚[W]hat do you mean? He said, ‚‚‚[W]ell, Ray Welsh and
Saraff told me everything you™re going to do to me.™™Ray Welch testified that when he came to work on April4, having just returned from a vacation, he learned for the
first time that his son-in-law, Meadows, had been fired. He
recalled that that morning Sather finished a telephone call
and told him that Zanetti had just told him that when the Nu
Skin convention was over they were all going to be fired.
At Sather™s suggestion they went to a restaurant and had
Meadows join them there. Sather suggested they needed to
‚‚protect ourselves™™ and an appointment was made with a
lawyer for that afternoon. Mel Sarraf testified essentially
similarly. Welch recalled that the four exchanged jocular re-
marks at the meeting concerning the great wealth a lawsuit
against Le Bus might bring: that they were going to get rich
and might end up owning Le Bus. The four speculated aboutwhich part of Le Bus or which bus each would particularly
want to have.Meadows testified that Sather called him at his home onthe morning of April 4 and told him that Welch, Saraff, and
he had learned of Meadows™ termination and walked out.
Meadows was invited to join and did join the others at a res-
taurant where they decided, in Meadows™ recollection, to
meet with a lawyer to file some form of a lawsuit against
Le Bus.At the meeting with Stephen Cook in his office later thatday, Sather and Meadows sat in front with Welch and Sarraf
behind. Meadows testified that he and Sather, acting in
‚‚partnership,™™ recited various complaints against Le Bus in-
cluding allegations that they had been threatened and that
they had testimony to give to the NLRB. Meadows testified:
‚‚I was still angry. I guess at that point I felt like I had noth-
ing to lose and everything to gain by filing a suit against Le
Bus.™™ Meadows testified he agreed with Sather™s statements
that there was fraud going on and agreed with as the specific
situations that Sather described, but testified that, in actuality,
he was ignorant of the matters raised and did not know the
truth or falsity of Sather™s allegations.Ray Welch testified that at the meeting with CounselCook, Sather recited a litany of Le Bus™ wrongdoing and
added that he had been put in fear of his life by Le Bus.
Welch continued:[A]t that point in time [Sather] said that there were ac-cusations that Le Bus had double-billed the Inter-
mountain Fire Agency. That there had been manipulat-
ing charter orders for tax purposes. And there had been
physical threats. And in all honesty, it began to stretch
farther and farther. You know, it got to be out in left
field, beyond what I could, you know, conceivably deal
with.I kept thinking, is there anything here substantial forme. You know, is there anything that I can substantiateVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00595Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
that would construe being illegally terminated. And IŠit was a far reach for me to come up with something.In Welch™s memory, the meeting ended with Counsel Cooksuggesting they should meet with an agent of the NLRB and
Cook receiving a retainer from Sather. The four went to an
ice cream parlor after the meeting to discuss events. Sather
told the others that, if they showed they had been placed in
fear by Le Bus, they could collect substantial money. Welch
recalled that he and Saraff each expressed the view that they
were not comfortable with the situation and would not be
participating in any further meetings with the lawyer. Sather
indicated, in Welch™s recollection, that their withdrawal was
OK with him.That evening at his home, Welch received a phone callfrom Dennis Copyak. Welch related that he had been told he
was fired. Copyak indicated he had not been fired and was
in fact desperately needed for the Nu Skin convention.
Welch agreed to go to work the following day and did so.Saraff testified that as he listened to Sather™s statements inthe meeting with the lawyer respecting the claims the four
individuals had against Le Bus, the more he concluded he
had no case and ‚‚really don™t belong there.™™ Saraff joined
Sather and the others after the meeting for an ice cream and
informed Sather that he did not think he had a case and was
not going to pursue the matter. Sather urged him to think
about it. Saraff confirmed his intention not to participate fur-
ther with Sather later that day by telephone.Saraff also testified that that same evening Dennis Copyakcalled him at his home and asked him what was going on.
Saraff told Copyak that he had learned from Sather that he
had been fired by Le Bus. Copyak said he was in charge of
firing and that he had not fired Saraff and asked him to come
in the following day. Saraff did so and took a driving run.
While on the run he met Ray Welch and told him of the
events to that time. On the following Thursday morning, in
Saraff™s recollection, he told Dennis Copyak of the entire se-
ries of events to Copyak™s apparent shock and surprise.On April 7, Meadows and Sather met with Counsel Cookwho introduced them to a Board agent with whom they dis-
cussed their situation and prepared and submitted affidavits.
Cook prepared a letter to Dennis Copyak which was trans-
mitted by facsimile transmission to Le Bus™ Salt Lake City
facility. The letter on Counsel Cook™s letterhead bore a date
of April 7, and identified Cook as counsel to Sather and
Meadows in ‚‚employment matters™™ with Le Bus and as
counsel to ‚‚assist them in making certain accurate reports in
good faith to appropriate Federal and State authorities con-
cerning what they believed to be illegal activities of Le Bus
and of certain officers, employees and agents of Le Bus.™™
The letter listed various protective provisions of Federal law
applicable to persons dealing with those agencies including
reference to the Act and 8(a)(4)™s protections for those who
testify before the Board.Meadows testified that later that evening he was called athis home by Dennis Copyak, was asked to return to work,
and did so the following day. Meadows testified he did not
discuss his activities during this period, including his giving
of an NLRB affidavit, with Copyak until much later when
the hearing date in this matter was approaching. Sather testi-
fied that he was called repeatedly over the period April 5
through 11, by Copyak who left numerous messages seekingSather™s return call. Sather testified he feared for his healthand did not respond. On April 13 Sather called Copyak. He
testified:I said Dennis why don™t we settle this. He said, ‚‚whatdo you mean.™™ I said, ‚‚[Y]ou pay back the taxes
where we committed a crime and all of those allega-
tions, make it right with Janice.™™ I said all I want is
a decent place to work. Dennis simply told me John we
have nothing to discuss per your lawyer and I haven™t
done nothing wrong. And that was the end of that con-
versation.Sather testified he attempted to return to work on April 13,but that Dennis Copyak and Jim Zanetti inspected his doc-
tor™s note and told Sather it was not sufficient to let him re-
turn to work and that he was to consider himself on medical
leave until he received a full physical examination. Copyak
and Sather again had a dispute respecting a physician™s eval-
uation on or about April 17.On April 19 Copyak and Sather spoke again by phone.Copyak asked Sather to come into the office, Sather de-
murred. Copyak told Sather he could either meet with him
or be terminated over the phone. The two agreed to meet at
a restaurant and did so. At that meeting Copyak told Sather
he was terminated for inadequate performance and, after
strong disagreement over Sather™s work quality and perform-
ance, the true reason for Sather™s discharge and associated
matters including Sather™s intention to ‚‚ruin™™ Copyak by
initiating legal action and making public various errors of
Copyak, the conversation ended and the two parted.Copyak testified that the April 4, and subsequent absencesof the four men, as a large convention was upcoming, threw
him into a panic. He testified, however, that he knew nothing
of Sather™s intentions respecting giving testimony to any
state or Federal agency or the NLRB before his receipt of
Cook™s April 7 letter. Soon after he received that letter, Ray
Welch returned to work and reported to him on the actions
of the four and the various allegations against the Company
raised in the meeting with Cook. Copyak testified he was
very concerned that the Respondent had made mistakeswhich could be perceived as serious wrongdoing by the au-
thorities, and initiated a general investigation of the Compa-
ny™s performance. The Copyaks testified that the errors un-
covered were made right with the appropriate authorities and
that Le Bus was not guilty of fraud or other serious mis-
conduct.Welch, Saraff, and Meadows returned to work. In discus-sions with the three returning employees, they reported to
Copyak serious misconduct of Sather in the period proceed-
ing his departure and to a degree their own complicity in that
misconduct. Copyak testified, corroborated by Reiter, that
they discussed Sather and Copyak™s desire to terminate him,
but that initially Reiter counseled caution and prudence in
taking action against Sather in light of his reported health
problems and the protective provisions of the legislation in-
voked in Cook™s letter under the statutes dealing with dis-
abilities. In time however, it was agreed that Sather should
be fired for his transgressions. At his meeting with Sather on
April 19, Copyak fired Sather.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00596Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 597LE BUS10The General Counsel moved at the hearing that the complaintbe amended to conform to the evidence. I granted that motion to the
extent of minor variations in dates of events. The dates alleged are
set forth here and, to the extent minor variations in dates of actual
occurrences were found and are relevant, they are set forth in the
analysis and the earlier factual recitation.11While the complaint utilizes the word ‚‚threatened,™™ the GeneralCounsel on brief utilized the word ‚‚interrogated™™ (G.C. Br. at 10),
and the Respondent chose the word ‚‚questioned™™ or ‚‚asked™™ (R.
Br. at 31Œ32). The Board language for the violation alleged is ‚‚in-
terrogated™™ and is used hereinafter respecting this allegation.12269 NLRB 1176 (1984).C. Analysis and Conclusions1. Threshold comments on credibilityThe instant case is one of a very few in my experiencewhich has presented such widespread evidence of misrecol-
lection or prevarication among important witnesses. In addi-
tion to undisputed evidence that witnesses lied to one another
and counseled the lying of others in various contexts, there
were admitted multiple instances of the giving of willfully
false statements to government agents given under oath and
the penalty of perjury. Further the demeanor of several of the
major witnesses did not instill a feeling of confidence that
the testimony offered was the witnesses™ best recollection of
events, but rather created the impression that the testimony
was a calculated recitation designed to ‚‚deal™™ with the ques-
tions presented rather than simply and truthfully answer
them. So, too, the case was unusual in the extent to which
wrongdoing of various types ranging from personality quirks
to serious criminal conduct was attributed to others.While individual credibility resolutions are made below asare necessary to resolve the allegations of the complaint, as
a general proposition the statements of witnesses in this mat-
ter were viewed with suspicion and were relied on here only
when the probabilities of events and the motives of the wit-
nesses at the time of the events, and at the time of their
original recitation of events was consistent with the testi-
mony. Further, I have deliberately limited the discussion of
the allegations of wrongdoing to that which I deem necessary
to render the decision intelligible to the reader.2. Complaint paragraphs10a. Allegations of independent violations of Section8(a)(1) of the ActŠcomplaint paragraph 6(1) Complaint subparagraph 6(a)The complaint at subparagraph 6(a) asserts:On or about November 29, 1994, Respondent throughJohn Sather, threatened employees with discharge by
telling an employee that the employee would be fired
for possessing and discussing a Teamsters organizing
letter.The parties did not dispute that Sather was at all relevanttimes a supervisor and agent of the Respondent, and that
Redmond was a statutory employee rather than a supervisor.
Redmond, Sather, and Meadows all testified at the hearing
in essence that Sather told Redmond that she should put
away the union letter she had received because, if they found
out, Dennis Copyak or James Zanetti would fire her. When
Redmond questioned the sincerity of the statement, she was
assured by Sather he was serious. I credit this unchallenged,
corroborated testimony.The Respondent argues that Sather™s statement was not athreat, but rather a ‚‚prediction of the consequences of termi-nation if Copyak or Zanetti learned of the invitation to theTeamster meeting™™ (R. Br. at 5), that the statement was iso-
lated and that, since there was no reason to believe that ei-
ther man would learn of her possession of the documents,
there was no reasonably perceived threat to Redmond™s em-
ployment.I reject the Respondent™s arguments and find Sather™sstatement to Redmond could reasonably be expected to chill
her exercise of Section 7 rights and, therefore, violated Sec-
tion 8(a)(1) of the Act. While Sather™s statement was a con-
ditional threat in the sense that Copyak or Zanetti had first
to learn of her possession of a letter from the Union before
she was at risk of discharge, a reasonable interpretation of
the threat was much broader: that if she was discovered to
be involved with the Union by higher management she
would be discharged. Even if such an assertion was not taken
at full value by an employee such as Redmond, prudence
would dictate such an employee reevaluate the type and
openness of support she gave to the Union. Given all the
above, I find that the General Counsel has sustained his bur-
den with respect to subparagraph 6(a) of the complaint.(2) Complaint subparagraphs 6(b) and (c)The complaint at subparagraph 6(b) asserts:On or about December 3, 1994, Respondent throughDennis Copyak, threatened its employees with job loss
if they selected the Union as their bargaining represent-
ative.The complaint at subparagraph 6(c) asserts:On or about December 3, 1994, Respondent, actingthrough Dennis Copyak, threatened11employees byasking why the employee wanted a union at the em-
ployees place of work.The General Counsel argues these two complaint allega-tions are supported by the testimony of former employee
Frank Allen Leto that Dennis Copyak, on or about December
10, told him: ‚‚Because the Union, all this Union shit was
just dragging on and causing to[o] much of a hassle and he
should just sell everything that he had™™ and then followed
that statement with the assertion that ‚‚he couldn™t under-
stand why the hell anybody would want a Union in there
anyhow.™™The Respondent relies on the testimony of Copyak thatLeto initiated the conversation by approaching Copyak in his
office and asking what he could do to assist Le Bus in op-
posing the Union. Counsel for the Respondent argues that
Copyak™s statement about selling the Company was simply
an impulsive lamentation occurring when Copyak, during the
course of their conversation, learned that a bus had suffered
a major mechanical failure. Thus the Respondent argues that
under the Board™s Rossmore House12standard, Leto™s initi-ation of the conversation and its total context renders the en-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00597Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tire incident within the limits of the law. The Respondent ar-gues further that Copyak™s comment respecting the sale of
the Company was simply rhetorical, not an interrogation of
the employee and not related to the Union at all, or at least
such comments could not fairly be taken to be such. So, too,
the Respondent argues that the latter assertion attributed to
Copyak, i.e., the question as to why anybody would want a
union, was also rhetorical and not fairly taken as an interro-
gation.In resolving the conflicting versions of events, I creditLeto over Copyak where the two differ both on demeanor
and probability grounds. Leto as a former employee dis-
charged in disputed circumstances is not without arguable
animus against Copyak. I found, however, that he had a
sound and convincing demeanor. His straightforward denial
that he had initiated the conversation or expressed a desire
to assist the Company in opposing the Union was very be-
lievable. In challenging Leto™s testimony, Copyak created in
me the impression during this testimony that he was trying
to put the most favorable gloss possible on this conversation
and that his testimony was expedient rather than honest and
straightforward.Given this credibility resolution there is no doubt thatCopyak™s assertion that he should ‚‚sell everything he had,™™
was directly connected with the ‚‚hassle™™ of the union orga-
nizing campaign and the Union™s possible successful organi-
zation of the Respondent. A statement by a high managementofficialŠhere the spouse of a substantial ownerŠrespecting
sale of the business, is a threat, even if rhetorical, and a vio-
lation of Section 8(a)(1) of the Act where such a statement
is not ‚‚carefully phrased on the basis of objective fact to
convey an employer™s belief as to demonstrably probable
conseQ.uences beyond his control.™™ 
NLRB v. Gissel PackingCo., 395 U.S. 575, 618 (1969).The answer to the Respondent™s assertion that Copyak™sstatement, ‚‚he could not understand why anyone would want
the Union™™ was not a question requiring an answer of Leto
is in Leto™s credited response. Leto testified he responded:
‚‚Well, if you really want to know why I™ll be happy to tell
you why ... and I proceeded to give him my best esti-

mation of why people wanted a Union.™™ Such an employer
question of an employee whose union sentiments are not on
open display is an impermissible intrusion into the employ-
ee™s union sentiments. See, e.g., Twin City Concrete, 317NLRB 1313, 1317Œ1318 (1995). In Twin City the judge withBoard approval found the employer™s question: ‚‚Why do we
need a second party involved,™™ a violation of Section 8(a)(1)
of the Act.Based on all the above, I find the General Counsel hassustained his burden with respect to each of the two subpara-
graphs of the complaint. Accordingly I find that in each case
the Respondent has violated Section 8(a)(1) of the Act.(3) Complaint subparagraph 6(d)The complaint at subparagraph 6(d) asserts:On or about February 1, 1995, Respondent, actingthrough an agent, threatened and coerced employees by
questioning an employee during the investigation of an
unfair labor practice charge without first properly assur-
ing the employee with respect to his options.The Board™s lead case of Johnnie™s Poultry, 146 NLRB770 (1964), establishes the requirement that an employer in
the course of investigating an unfair labor practice or rep-
resentation petition must give employees certain precaution-
ary assurances before asking them questions about protectedactivities in furtherance of the investigation.The General Counsel argues that, when John Reiter spoketo Ray Meadows on the telephone respecting his knowledge
of the Sather-Redmond union letter conversation in the
course of investigating the Union™s charge, no assurances of
any kind were given and, therefore, the Respondent violated
Section 8(a)(1) of the Act. The Respondent argues there is
insufficient credible evidence to establish that assurances
were lacking and further argues that in light of earlier assur-
ances, the context of events and the totality of circumstances
no violation occurred. In light of the rather complex evi-
dentiary setting underlying the parties™ disagreements, the
evidence of the event is set forth somewhat more fully
below.Ray Meadows, as described in greater length, supra, gavetwo affidavits to the Board and testified at the trial. In his
first or February 22 affidavit, he denied that he had been
present at a conversation between Sather and Redmond re-
specting a union letterŠa statement he admitted at the trial
was a willfully false statement. He also asserted in the affi-
davit that he had been asked by Reiter about the Redmond-
Sather conversation in a telephone call and did not recall re-
ceiving any assurances from him. In his second affidavit
Meadows recanted his first affidavit™s denial he had been
present at the Redmond-Sather conversation, and asserted he
had lied on that occasion at the behest of Copyak. At the
hearing he testified he had fabricated his second affidavit™s
accusation about Copyak suborning perjury to the Board by
soliciting Meadows to deny his presence at the conversation
and rather asserted he had lied at the urging of Sather. Mead-
ows™ second affidavit does not revisit the Reiter phone call.
In his testimony at the trial Meadows testified to various ear-
lier assurances from Reiter but could not independently recall
if assurances were given by Reiter on this occasion.Meadows admitted, and the record makes it clear, that hewillfully made false statements under oath in each of his two
Board affidavits. Further, as is discussed elsewhere in this
decision, his testimony at the hearing had elements which
were, at best, highly dubious. While each side advances
those portions of Meadows™ three versions of events which
favors it, I simply have no confidence Meadows ever dem-
onstrated he felt constrained by his oath, the penalties of per-
jury or any other reason to testify honestly and forthrightly
from his memory of events rather than to continue, as dem-
onstrated in his admitted ‚‚fabrications™™ in his affidavits, to
shape his testimony to further his own expedient agenda.
Further, I have grave doubts that an individual who has dem-
onstrated such a repetitive willingness to testify falsely in ac-
quiescence to the solicitations of others, in furtherance his
own grudges and animosities and/or in furtherance of some
other agenda known only to him, could after such a course
of conduct rely on his memory to accurately relate events
which have been the subject of previous willful distortion,
even if he now desired to do so. Given these factors and im-
pressions, I give no weight to the assertions of Meadows
save where timing, probabilities, or other factors give them
value independent of his simple attestation.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00598Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 599LE BUS13Since there is no dispute respecting the requirements placed byJohnnie™s Poultry and its progeny on an employer™s representativeŠincluding counselŠin speaking to employees and since there was no
recitation of the specifics of the disputed conversation, the generic
term ‚‚assurances™™ is used here.14The record establishes that in his initial visit to the facilityReiter met with Copyak, Sather, Meadows, and others who were
considered management at the time separately from other employees
and given a traditional employer agent™s instructions in avoiding vio-
lating the Act by engaging in Threats, Interrogations, Promising ben-
efits or Surveillance (TIPS).15The Meadows, Reiter, and Copyak dealings concerning unionmeetings is discussed, infra.16See Honda of Hayward, 307 NLRB 340, 350 (1992), at theTallman-Luciano and Tallman-Guay conversations.Dennis Copyak by his testimony, the testimony of Mead-ows and the indirect testimony of Reiter, was physically
present with Sather and thereafter with Meadows as they
communicated with Reiter by telephone. Copyak did not tes-
tify that Reiter gave Meadows any assurances. Copyak testi-
fied rather that, after calling in Meadows after Sather was
done with his part of the call, he gave Meadows certain as-
surances before turning him over to Reiter. This testimony
is seemingly inconsistent with the testimony of Reiter, dis-
cussed, infra, respecting the close spacing of events.Copyak™s demeanor during his recitation of these events con-
vinced me his was not testifying as to what he recalled oc-
curred, but was rather trying to extricate the Respondent
from a potential unfair labor practice finding. I specifically
reject his testimony that he gave Meadows assurances of any
kind on this occasion.Reiter testified credibly that, although he regularly givesemployees assurances13and had earlier given them to theRespondent™s employees, including Meadows, he did not
have a specific recollection of giving them to Meadows dur-
ing the telephone call in question. The call was originally
with client Copyak and the quick transfer of the call to first
Sather and then Meadows was, in Reiter™s memory, unantici-
pated by him and he was in effect unprepared to and did not
undertake a normal, prepared interview of Meadows. Given
the timing of the call with its sudden shift in participants at
Copyak™s end and the short conversations held with Sather
and Meadows described by Reiter, it seems unlikely he gave
his standard assurances to Meadows.I have considered all the above testimony and the recordas a whole in determining what happened in the phone call
in question. In sum, I find that Meadows was not given as-
surances of any kind during or immediately before the tele-
phone conversation by either Dennis Copyak or John Reiter.
I further find, however, that Reiter had on previous occasions
given Meadows both the ‚‚assurances™™ required by the
Board to be given employees by employer counsel in inves-
tigating unfair labor practices and representation petitions,
and a ‚‚TIPS™™ lecture on how to conduct oneself as a man-
agement agent in dealing with employees.14Lastly, I findthat at this stage in the Respondent™s dealings with the
Union, the petition and the charge, Meadows had held him-
self out and was treated by the Respondent as an ally of the
Respondent making common cause with it in opposing the
Union.I have found that Reiter asked Meadows about the Sather-Redmond conversationŠa matter involving employee union
activitiesŠwithout giving any of the assurances required by
the Board. Such assurances must almost always be given if
the interrogation is to be found justified under the Board™s
Johnnie™s Poultry line of cases rather than an unfair laborpractice. Nevertheless for the following reasons I find in thenarrow and unusual circumstances presented here that the ac-
tions and omissions of the Respondent™s agents did not vio-
late the Act.Although the parties seemingly assumed without litigatingthe issue that Meadows was a statutory employee, it is clear,
at least up to the events in question, that Reiter had in im-
portant ways treated Meadows like a member of management
and that Meadows had made common cause with Reiter and
Copyak15in resisting the Union™s organizing efforts and withSather in deceiving Reiter. Indeed Meadows testified that in
the very telephone conversation in contest, his lying denial
to Reiter of knowledge of the Sather-Redmond conversation
was done at the behest of statutory Supervisor Sather. Impor-
tantly there was uncontradicted testimony from Reiter and
Meadows that Reiter had given assurances to Meadows in
earlier interviews concerning matters relevant to the rep-
resentation petition.In such an unusual setting, given all the above and in par-ticular, in view of Meadows™ having received earlier assur-
ances, his apparent alliance with agents of the Respondent at
the time, his entering into a conspiracy with Sather to lie to
Reiter in the interview, and his decision to lie to the Board
concerning the same Redmond-Sather conversation, I find it
would be simply contrary to public policy to find a violation
of the Act. The Board has found unusual settings and special
contexts may act to excuse or mitigate an employer™s failure
to meet the technical requirements of Johnnie™s Poultry.16Ido so here. Accordingly, I find that the Respondent has not
violated the Act as alleged in subparagraph 6(d) of the com-
plaint and that subparagraph shall be dismissed.(4) Complaint subparagraphs 6(e), (f), (g), and (h)The complaint at subparagraph 6(e) alleges:On or about December 14, 1995, Respondent, actingthrough Dennis Copyak, engaged in surveillance of its
employees by requesting that an employee report the
protected activities of fellow employees.The complaint at subparagraph 6((f) alleges:On or about December 14, 1994, Respondent, actingthrough Dennis Copyak, engaged in surveillance of its
employees by requesting that an employee report the
protected activities of fellow employees.The complaint at subparagraph 6(g) alleges:On or about December 14, 1994, Respondent, actingthrough Dennis Copyak, interrogated an employee con-
cerning the union sympathies of other employees.The complaint at subparagraph 6((h) alleges:On or about December, 1994, Respondent through anagent, threatened employees, by interrogating an em-
ployee about fellow employees™ union sympathies with-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00599Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17As noted, supra, I did not construe the General Counsel™s gen-eral motion to conform the pleadings to the proof to extend to incor-
porating unpled events into the complaint other than and, in addition
to, those specifically pled and did not grant it to that broader extent.18Meadows™ affidavits, clarified by his testimony, included generaldescriptions of other conversations between Meadows and Copyak
on other dates outside the presence of Reiter and not within the
scope of the amended complaint. The General Counsel did not seek
to amend the complaint to add allegations of wrongdoing with re-
spect to any of these conversations nor did he seek to amend the
complaint to include a separate conversation apparently involving
employee Nelson. Accordingly, those events are not addressed here
as separate violations of the Act.out first properly assuring the employee with respect tohis options.These four complaint subparagraphs deal with a singleconversation17between Meadows, Reiter, and DennisCopyak concerning union meetings, as described above.
While Meadows™ affidavit describes a clear violation of the
Act, he recanted his prior affidavit description of the meeting
at some length. His testimony at the hearing essentially cor-
roborates Reiter™s recollection of the meeting, which does not
describe conduct violative of the Act. As noted, supra, I find
it inappropriate to rely on Meadows™ evidence save where it
is unchallenged or corroborated. Here I credit Reiter and
Meadows to the extent he corroborates Reiter, i.e., I discredit
Meadows™ assertions in his affidavit respecting this meeting.
I find therefore that the General Counsel has not established
that the Respondent engaged in the conduct alleged in the
noted four subparagraphs of the complaint. Accordingly,
each allegation will be dismissed.18b. Allegations of violations of Section 8(a)(3) and (1)of the Act: complaint paragraphs 7 and 8ŠtheRedmond terminationComplaint paragraphs 7 and 8 allege that the Respondentdischarged Janice Redmond on or about December 7, 1994,
because of her union and or protected concerted activities.The General Counsel argues that there is no true factualdispute that Redmond was observed by Sather to be in pos-
session of a letter to employees from the Union, that Sather
warned her she would be fired if Dennis Copyak or Vice
President Zanetti learned of that fact, and that Redmond was
fired on the day that the Union made a demand for recogni-
tion on the Respondent soon after Copyak read the letter.
The General Counsel further argues that Sather™s testimony
that he told Dennis Copyak of Redmond™s possession of the
letter and that Copyak indicated to Sather that he would fire
her in consequence should be credited. The General Counsel
notes that Sather attributed substantial antiunion animus to
Copyak and that Redmond testified without contradiction that
Sather in a postdischarge telephone conversation with her
conveyed the unambiguous message that she had been dis-
charged improperly because of the letter. Finally, the General
Counsel argues that the entire sequence of events respecting
Redmond™s employment demonstrates that the Respondent™s
grounds for terminating her was but pretext.The Respondent argues that it is clear from the testimonythat Redmond was viewed by the Copyaks as struggling with
her invoicing work, that the work was critical to the Re-
spondent, that Sorensen had become available to do thework, and that Copyak was pressuring her husband to replaceRedmond with Sorensen. Further, the Respondent relies on
the evidence that on the morning of December 7, Redmond
was involved in an incident which was not well received by
Dennis Copyak and which event acted to confirm in his mindthe need to replace Redmond with Sorensen. The Respondent
emphasizes that the decision to make the personnel change
and Copyak™s meeting that morning with Sorensen preceded
the delivery and reading by Copyak of the Union™s demand
letter. Indeed, the Respondent notes that Redmond herself at
the time of her discharge did not believe that she was fired
for union activities.Turning to the disputed factual contentions regardingRedmond™s termination, I find, crediting Sather™s unchal-
lenged testimony, that Copyak had expressed animosity to-
ward the Union and toward employees who supported the
Union in the period proceeding Redmond™s termination. I
have found, supra, that Sather told Redmond that she would
be fired, if higher management discovered her with a union
letter. Sather testified in a straightforward manner that he re-
ported to Copyak a few days after seeing the union letter that
the Union was sending out letters to employees about union
meetings. Sather testified further that Copyak asked to see
the letter, but that Sather told him he could not obtain the
letter. Copyak did not directly deny these events. I find they
occurred.I do not credit Sather™s further testimony, however, that hetold Copyak before her termination that Redmond was a
union supporter, or that Copyak in turn told him that he in-
tended to fire Redmond because of her union activities. I
make this determination on several grounds. First, a close ex-
amination of Sather™s testimony raises the strong suspicion
that Sather was simply embellishing on his earlier general
conversations with Copyak and expanding on details from
those conversations to expand his conversation with Copyak
about the union letter. Sather™s recollection of the ‚‚union let-
ter™™ conversation with Copyak was initially given in a direct
fashion without reference to any statement by him that
Redmond was a union supporter and without any recollection
of a threat from Copyak that he was going to fire Redmond.
Only later in his testimony in a rather muddled ambiguous
fashion were these damning remarks described as occurring
in the union letter conversation with Copyak.Second, it is evident from this and other events includingSather™s telephone call with Redmond and his speculation re-
specting the profits that might devolve from a lawsuit, as dis-
cussed, infra, that Sather was, on a calculated basis, trying
to attribute wrongdoing to the Respondent in his dealings
with others and this motive discounts his testimony concern-
ing the Respondent™s alleged wrongdoing. Third, I simply
had little confidence in the testimony of Sather in his various
attributions of misconduct to Copyak based on his evasive,
impulsive, and self indulgent demeanor during his delivery of
the criticisms. Sather appeared to me throughout his testi-
mony to be regularly combining his general hostility toward
the Respondent, and Copyak in particular, with a general
memory of events to produce heavily augmented or ‚‚spiced
up™™ versions of events which were not simply not credible.
Irrespective of whether or not Sather believed while testify-
ing that the events had occurred in the precise manner he de-
scribed on the stand, I find that his testimony was heavily
augmented and distorted by his hostility to the Respondent.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00600Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 601LE BUS19I do not so much discredit Redmond™s version of events that shewas innocent of wrongdoing, but rather credit Chrysler and Dennis
Copyak that, from his perspective, he viewed her conduct as unsatis-
factory.20Various allegations of serious misconduct were made during thecourse of the trial. As noted supra, while all such contentions have
been given full consideration in reaching a decision in this matter,
I have limited the recitation of the accusations in the instant deci-sion, because I did not find it necessary to display, where not di-
rectly relevant, the dirty laundry of the parties.Finally, I simply do not accept the basic premise underly-ing the General Counsel™s case respecting Redmond, that
even the most antiunion employer who was determined to rid
itself of union supporters would fire an employee because
that employee had simply received a letterŠone of many
copies apparently sent to all employees generallyŠfrom the
Union announcing upcoming union organizational meetings.
There is no suggestionŠother than the discredited rather un-
clear recitation of Sather that he told Copyak that Redmond
was a union supporterŠthat Copyak believed or had any rea-
son to believe that Redmond was a supporter of the Union
and, therefore, there was no logical basis for translating
Copyak™s animus against the Union into a motivation for the
termination of Redmond.Turning to the Respondent™s defense that Redmond wasfired for benign business reasons, I find that the Copyaks
were in fact concerned about Redmond™s performance in her
invoicing and knew that Sorensen was available to return to
the position. I further find that Copyak, whose testimony I
credit, was very desirous of Sorensen™s return and was put-
ting substantial pressure on Dennis Copyak to replace
Redmond. Finally, I find that from Copyak™s perspective as
the events unfolded on the morning of December 7,
Redmond™s actions that morning were not satisfactory and
might well form an additional triggering basis for imme-
diately replacing Redmond with Sorensen.19Thus I find thatthe Respondent™s defense is also persuasive. In reaching this
conclusion, I discredit Redmond™s testimony that her work
was adequate and her role in the morning events of Decem-
ber 7 was proper to the extent that her testimony suggests
that either assertion would have been apparent to the
Copyaks.As the parties have discussed on brief, the Board inWright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), estab-
lished a test for approaching discrimination allegations which
was recently restated in Manno Electric, 321 NLRB 278, 280fn. 12 (1996):Under [the Wright Line] test, the Board has always firstrequired the General Counsel to persuade that antiunion
sentiment was a substantial or motivating factor in thechallenged employer decision. The burden of persuasion
then shifts to the employer to prove its affirmative de-
fense that it would have taken the same action even if
the employees had not engaged in protected activity.
Office of Workers Compensation Programs v. Green-
wich Collieries, [114 S.Ct. 2551, 2557Œ2558 (1994)], at2258.Assuming, without deciding, that the General Counsel hasmet his burden of persuasion that antiunion sentiment was a
substantial or motivating factor in Redmond™s termination,
and explicitly shifting the burden of persuasion to the Re-
spondent, I find that the Respondent would have fired
Redmond as it did, even if there had been no union activity
underway at the Respondent and the Respondent had no be-
lief that such activities were underway. Thus, I find that theRespondent has not violated the Act with respect to the dis-charge of Redmond. Accordingly, I also find that the General
Counsel has not sustained the allegations of the complaint re-
specting the discharge of Redmond and they shall be dis-
missed.c. Allegations of violations of Section 8(a)(4) and (1)of the Act: complaint paragraphs 11 and 12ŠtheSather terminationComplaint paragraphs 11 and 12 allege that the Respond-ent discharged Supervisor John Sather, on or about April 19,
1995, because he gave testimony under the Act. This conduct
is alleged to violate Section 8(a)(4) and (1) of the Act.The General Counsel concedes on brief that Sather wasdiscovered by the Respondent to have engaged in seriousmisconduct before he was discharged.20The theory of theGeneral Counsel, necessary to sustain his allegation in the
face of that fact, is that the Respondent took the action it did,
when it did, because of Dennis Copyak™s belief that Sather
had and/or would soon give testimony to the Board. The
General Counsel argues that this is evident from Sather™s
statements to Copyak that he was going to testify before the
Board on behalf of Redmond and because of Sather™s visit
to Cook and subsequent contacts with the Board as an-
nounced to the Respondent both by Cook™s letter and the re-
ports of the three other returning employees involved in
meeting with Cook. The General Counsel suggests that
Sather™s growing doubts about his employer and, in particu-
lar, the higher management of the Respondent and his dis-
satisfaction with the way other employees were being treated
led him to end his complicity in the Respondent™s mis-
conduct and turn to the authoritiesŠincluding the NLRBŠ
to right previous wrongs and that he was discharged in con-
sequence. The General Counsel thus argues that Sather was
fired, in essence, because he became a protected whistle
blower.The Respondent argues that in the weeks and months pre-ceding his discharge Sather was on a steep downhill course
and was rapidly using up the substantial goodwill Copyak,
his superior, had for him. Realizing this fact and, whether as
a product of paranoia or psychosis or as part of a conscious
scheme to extort money from the Respondent or at least pro-
tect himself from a likely and deserved termination, Sather
in the Respondent™s view attempted to create the false im-
pression of Le Bus™ wrongdoing and then reported the pur-
ported wrongdoing to the Board and others in order to wrap
himself in the legal protections afforded legitimate witnesses
who give testimony under the Act or other laws. The Re-
spondent argues that Sather was successful in creating prob-
lems for the Respondent in his dealings concerning the
Redmond matter, in the Meadows-Copyak dispute and in de-
laying his own termination which would have occurred soon-
er, but for his invocation of the protections of the Act. In
no event however, argues the Respondent, did Sather™s pro-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00601Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21Placing these findings in the Wright Line format, assuming,without deciding, that the General Counsel has met his burden of
persuasion that Sather™s cooperation with the Board was a substantial
or motivating factor in Redmond™s termination, and explicitly shift-
ing the burden of persuasion to the Respondent, I find that the Re-
spondent would have fired Sather as and when it did, even if he had
never been in contact with the Board and the Respondent had no be-
lief that Sather had ever been, or even desired or intended to be, in
contact with the Board.tected activities under Section 8(a)(4) and (1) of the Actcause the Respondent to discriminate against him in anyway.The choice presentedŠthe General Counsel™s portrayal ofSather as wrongdoer converted to virtuous whistle blower or,
Sather as fallen supervisor, scheming perjurer and Svengali
stirring the pot and attempting to avoid the consequences of
his substantial misconduct by invoking the protections of the
ActŠis a question of fact rather than law. Determining
which of these diametrically opposed characterizations of
Sather is correct depends on the credibility of the witnesses,
the probabilities applicable to the contested events, and con-
sideration of the entire record including the substantial alle-
gations of misconduct not set forth in detail in this decision.As noted supra, I have very little confidence in the verac-ity and completeness of much of the testimony in this case.
I have specifically discredited Sather, Dennis Copyak, and
Meadows on various occasions finding it likely their testi-
mony in important aspects was more expedient than com-
pletely truthful. The testimony of Welch, Saraff, and Reiter,
however, has not been so doubtfully received and assists
Copyak by corroborating the timing and other elements of
his version of events. Thus, for example, Reiter corroborates
Copyak™s testimony that he was seeking early on to termi-
nate Sather and Reiter was counseling caution.Ultimately, however, I find the 8(a)(4) portion of the com-plaint resolves itself down to determining the truth of the fol-
lowing of Sather™s specific allegations: (1) He was directly
involved with Copyak in discussing Redmond as a union
supporter and that Copyak explicitly told Sather he was
going to fire Redmond because of her union activities when
Sather reported them to him; (2) Sather and Copyak were in-
volved in an attempt to cover up and hide the truth of the
Redmond discharge and Sather™s role in reporting her union
activities to Copyak from the NLRB and Reiter; and (3)
Sather specifically told Dennis Copyak in early March that
he was considering testifying on Redmond™s behalf and was,
if briefly, immediately fired explicitly for that reason. Sather
testified that these events took place. Dennis Copyak denied
these allegations and the resolution of the testimony concern-
ing these disputed events is largely one requiring evaluation
of the two witnesses™ credibility. If either is wholly discred-
ited as to these allegations, the party supporting that witness™
entire case respecting the Sather discharge is in substantial
jeopardy.I have, in effect, resolved the first two of Sather™s allega-tions that he and Copyak cooperated in firing Redmond for
her union activities and thereafter conspired to cover up that
action, supra, when I found the Redmond termination com-
plaint allegation without merit. Thus, I found that Redmond
was not in fact fired because of Copyak™s hostility to union
activities, but was rather fired because the Copyaks believed
that Sorensen should replace her. This resolution involved a
finding, which I make again here, that in this area of their
testimony and in light of the testimony of the other witnesses
and the record as a whole, Dennis Copyak was the more
credible witness and Sather the far less credible witness.I also find, again crediting Copyak over Sather for the var-ious reasons noted, supra, that Sather did not tell Copyak in
early March that he was considering testifying on Redmond™s
behalf. As noted, supra, I believe, at best, Sather has lost
perspective and is unable or unwilling to separate his actual
experiences and actions from what he now believes musthave occurred given his certainty of the villainy of the Re-spondent™s agents. I specifically credit Copyak when he testi-fied that he did not terminate nor accelerate the termination
of Sather because of Sather™s contacts with the NLRB or his
giving testimony to the Agency.Based on these resolutions, the resolutions made supra,and the record as a whole, I find more generally that the Re-
spondent™s view of the events is more likely, i.e., that
Sather™s use of private counsel and the giving of testimony
to the Board was an affirmative action designed to avoid an
anticipated discharge that was already ripening before the
fact that Sather was or intended soon to be in contact with
the Board was made known to the Respondent™s agent
Copyak. Thus, I find Sather™s protected conduct was not a
cause of Sather™s discharge and, in consequence, the Re-
spondent did not violate the Act in terminating Sather. Ac-
cordingly, I shall dismiss the complaint allegations in this re-
gard.213. Summary of findings and conclusionsI have found the following complaint and subcomplaint al-legations have merit and that the Respondent in engaging in
the alleged conduct has violated Section 8(a)(1) of the Act:
Subparagraphs 6(a), (b), and (c).I have found the following complaint paragraphs and sub-paragraphs are without merit, that the Respondent did not
violate the Act as alleged therein, and that, in consequence,
the allegations shall be dismissed: Subparagraphs 6(d), (e),
(f), (g), and (h) and paragraphs 7, 8, 9 and 10.THEREMEDYHaving found that the Respondent has violated the Act, Ishall direct it to cease and desist therefrom, and take certain
affirmative action in order to effectuate the purposes and
policies of the Act, including the posting of a remedial notice
consistent with the Board™s recent modifications to its stand-
ard remedies in Indian Hills Care Center, 321 NLRB 144(1996).CONCLUSIONSOF
LAW1. The Respondent is and has been at all relevant timesan employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent violated Section 8(a)(1) of the Act byengaging in the following acts and conduct:(a) Threatening its employees with discharge, if they werediscovered by management possessing or discussing union
literature.(b) Threatening its employees with discharge, if they se-lected the Union as their bargaining representative.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00602Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
 603LE BUS22If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.23If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™(c) Interrogating its employees concerning their union ac-tivities and sentiments.4. The unfair labor practices described above are unfairlabor practices within the meaning of Section 2(6) and (7)
of the Act.5. The allegations of the complaint not specifically foundto violate the Act above are without merit and shall be dis-
missed.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended22ORDERThe Respondent, Jackson Rock Springs Stages, Inc. d/b/aLe Bus, Salt Lake City, Utah, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Threatening employees with discharge, if they are dis-covered possessing or discussing union literature.(b) Threatening its employees with discharge, if they selectthe Union as their bargaining representative.(c) Coercively interrogating its employees concerning theirunion activities and sentiments.(d) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days after service by the Region, post at itsSalt Lake City, Utah business office and other places where
notices to their members are customarily posted copies of the
attached notice marked ‚‚Appendix.™™23Copies of the notice,on forms provided by the Regional Director, in English and
such other languages as the Regional Director determines are
necessary to fully communicate with employees and union
members, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and main-
tained for 60 consecutive days in conspicuous places, includ-
ing all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Respondent
to ensure the notices are not altered, defaced, or covered by
other material. In the event that, during the pendancy of
these proceedings, the Respondent has gone out of business
or closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a copy
of the notice to all current employees and former employees
employed by the Respondent at any time since January 10,
1995.(b) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00603Fmt 0610Sfmt 0610D:\NLRB\324.074APPS10PsN: APPS10
